929 F.2d 701
139 L.R.R.M. (BNA) 2400
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.K.C. CARTAGE, INC., Respondent.
No. 91-5141.
United States Court of Appeals, Sixth Circuit.
April 1, 1991.

1
Judgment Enforcing an Order of the National Labor Relations Board, 7-CA-29730.


2
N.L.R.B.


3
ORDER ENFORCED.


4
Before NATHANIEL R. JONES and SUHRHEINRICH, Circuit Judges;  and JOINER, Senior District Judge*.


5
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, K.C. Cartage, Inc., its officers, agents, successors and assigns, enforcing its order dated May 30, 1990, in Case No. 7-CA-29730, and the Court having considered the same, it is hereby


6
ORDERED AND ADJUDGED by the court that the Respondent, K.C. Cartage, Inc., its officers, agents, successors and assigns, shall:

1. Cease and desist from:

7
(a) Threatening employees with discharge or threatening them or their families with bodily harm or any other discrimination if they engaged in or persist in engaging in the concerted protected activities of striking and picketing over wages, hours and working conditions and/or for recognition of Local 299, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO.


8
(b) Discharging employees because they engaged in the above-described concerted protected activities or any other activities protected by the National Labor Relations Act (hereinafter called the Act).


9
(c) In any like or related manner interfering with, restraining or coercing employees in the exercise of the rights guaranteed by Section 7 of the Act.


10
2. Take the following affirmative action which the Board has found necessary to effectuate the policies of the Act:


11
(a) Offer Joseph Salisbury, Andrew Roof, Sharron Jones, Mike Boese, Willie Hodges, Mark Milioni, David Herrera, Timothy Carpenter and Russ Lonsinger immediate and full reinstatement to their former positions or, if those positions no longer exist, to substantially equivalent positions without prejudice to their seniority and other rights and privileges, and make them whole for any loss of earnings suffered as a result of its unlawful conduct in the manner set forth in the "Remedy" section of the Administrative Law Judge's Decision, and expunge any reference of their discharges from their employment records.


12
(b) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


13
(c) Post at its facility in Carleton, Michigan, copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 7 of the National Labor Relations Board (Detroit, Michigan), after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt thereof and maintained for 60 consecutive days in conspicuous places, including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


14
(d) Notify the said Regional Director, in writing, within 20 days from the date of this Judgment, what steps the Respondent has taken to comply.

APPENDIX
NOTICE TO EMPLOYERS

15
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES COURT OF


16
APPEALS ENFORCING AN ORDER OF THE NATIONAL LABOR

RELATIONS BOARD
An Agency of the United States Government

17
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


18
WE WILL NOT threaten employees with discharge or threaten them or their families with bodily harm or any any other discrimination if they engage in or persist in engaging in the concerted protected activities of striking and picketing over wages, hours and working conditions and/or for recognition of Local 299, International Brotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers of America, AFL-CIO.


19
WE WILL NOT discharge employees because they engaged in the above-described concerted protected activities or any other activities protected by the Act.


20
WE WILL NOT in any like or related manner interfere with, restrain or coerce employees in the exercise of the rights guaranteed by Section 7 of the Act.


21
WE WILL offer Joseph Salisbury, Andrew Roof, Sharron Jones, Mike Boese, Willie Hodges, Mark Milioni, David Herrera, Timothy Carpenter and Russ Lonsinger immediate and full reinstatement to their former positions or, if those positions no longer exist, to substantially equivalent positions without prejudice to their seniority and other rights and privileges, and make them whole for any loss of earnings suffered as a result of our unlawful conduct, and expunge any reference of their discharges from their employment records.


22
K.C. CARTAGE, INC.


23
/s/(Employer)

Dated__________
By__________(Representative) (Title)

24
This is an official notice and must not be defaced by anyone.


25
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered with any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, 477 Michigan Avenue, Room 300, Detroit, Michigan 48226-2569, Telephone 313-226-3219.



*
 The Honorable Charles W. Joiner, Senior District Judge for the Eastern District of Michigan, sitting by designation